Citation Nr: 1420648	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  08-28 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for cardiovascular disorders, to include hypertension, residuals of myocardial infarction, atrial fibrillation, angina, right branch bundle block, systolic ejection murmur, and coronary artery disease.  


WITNESSES AT HEARING ON APPEAL

Appellant, A.F., and C.S.


ATTORNEY FOR THE BOARD

W. Spruill, Associate Counsel




INTRODUCTION

The Veteran had active military service from October 1979 to February 1983.  He also had subsequent periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) with the Army National Guard between October 1997 and June 2005.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision issued by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Reno, Nevada.

The appeal is remanded to the RO via the Appeals Management Center in Washington, DC.  


REMAND

In August 2013, the Board remanded the Veteran's claim for further development.  Specifically, the Board directed the RO to obtain a medical opinion that addressed the history of the nature and extent of the Veteran's hypertension and any other diagnosed cardiovascular pathology.  The requested opinion was furnished in November 2013.  However, the examiner failed to address whether hospitalization for chest pains in February 2004 reflect that he had a myocardial infarction at that time, or whether these symptoms were manifestations of subsequent myocardial infarctions.  Further, the examiner was asked to address when each of the Veteran's currently diagnosed cardiovascular conditions, including right bundle branch block, initially manifested.  The examiner noted that a right bundle branch block was not found in the available medical record; however, treatment reports from the Valley Hospital Medical Center reveal several notations of right bundle branch block.  

Thus, the evidence before the Board still does not include adequate medical opinions as to whether there is any etiological relationship between the Veteran's currently diagnosed cardiovascular disorders and any incident of his military service, including active duty, ACDUTRA, or INACDUTRA.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.   Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Without a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  Additionally, by failing to ensure that an adequate opinion was obtained, the RO did not substantially comply with the Board's August 2013 remand directives.  RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1992).  As such, a remand for corrective action is required.  Id.    

Accordingly, the case is remanded for the following actions:

1. The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.
After completing any notification and/or development action deemed warranted by the record, the evidence of record, to include all electronic records, must be referred to the examiner who completed the November 2013 opinion.  The examiner must specify in the report what records were reviewed.  The examiner must specify the dates encompassed by the electronic records reviewed.  If the November 2014 examiner is unavailable or determines that an opinion cannot be provided without another examination, the Veteran must be scheduled for a new examination.  

Based on the findings of the review of the medical evidence of record, as well as the Veteran's statements, the examiner must render an opinion concerning the following:

(a) When was the Veteran's currently diagnosed right bundle branch block initially manifested?

(b) Were there any signs or symptoms of right bundle branch block noted in service or within one year of active duty service separation in February 1983 which were the first manifestations of the Veteran's right bundle branch block?

(c) Did the Veteran experience a myocardial infarction on February 8, 2004?  If so, the examiner must identify any residuals.  The examiner must specifically address the Veteran's complaints of and treatment for chest pains in February 2004.  

A complete rationale for all requested opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.  The report prepared must be typed.  

2. If another examination is deemed necessary, the Veteran must be advised of the importance of reporting to this examination and of the possible adverse consequences, of failing, without good cause to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of any scheduled examination must be included in the claims folder, and must reflect that it was sent to his last known address of record.  If the Veteran fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

3. After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

4. Once the above actions have been completed, and any additional development deemed necessary, the RO must re-adjudicate the Veteran's claim on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

